
	
		III
		112th CONGRESS
		1st Session
		S. RES. 302
		IN THE SENATE OF THE UNITED STATES
		
			October 20, 2011
			Ms. Landrieu (for
			 herself, Mr. Inhofe,
			 Mr. Kerry, Ms.
			 Klobuchar, Mr. Wyden,
			 Mr. Lautenberg, Mrs. Hutchison, Mr.
			 Boozman, Mr. Blunt,
			 Mr. Lugar, Mrs.
			 Gillibrand, Mr. Levin,
			 Mr. Grassley, Ms. Collins, Mr.
			 Baucus, Mr. Moran,
			 Mr. Nelson of Nebraska,
			 Mr. Cardin, Mr.
			 Johnson of South Dakota, Mr. Brown of
			 Ohio, Mr. DeMint,
			 Mr. Thune, Mr.
			 Merkley, Mr. Blumenthal,
			 Mr. Risch, Mr.
			 Begich, and Mr. Enzi)
			 submitted the following resolution; which was referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			November 16, 2011
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing support for the goals of
		  National Adoption Day and National Adoption Month by promoting national
		  awareness of adoption and the children awaiting families, celebrating children
		  and families involved in adoption, and encouraging the people of the United
		  States to secure safety, permanency, and well-being for all
		  children.
	
	
		Whereas there are approximately 408,000 children in the
			 foster care system in the United States, approximately 107,000 of whom are
			 waiting for families to adopt them;
		Whereas 56 percent of the children in foster care are age
			 10 or younger;
		Whereas the average length of time a child spends in
			 foster care is more than 2 years;
		Whereas for many foster children, the wait for a loving
			 family in which they are nurtured, comforted, and protected seems
			 endless;
		Whereas in 2010, nearly 28,000 youth aged
			 out of foster care by reaching adulthood without being placed in a
			 permanent home;
		Whereas everyday, loving and nurturing families are
			 strengthened and expanded when committed and dedicated individuals make an
			 important difference in the life of a child through adoption;
		Whereas a 2007 survey conducted by the Dave Thomas
			 Foundation for Adoption demonstrated that though Americans
			 overwhelmingly support the concept of adoption, and in particular foster care
			 adoption … foster care adoptions have not increased significantly over the past
			 five years;
		Whereas while 4 in 10 Americans have considered adoption,
			 a majority of Americans have misperceptions about the process of adopting
			 children from foster care and the children who are eligible for
			 adoption;
		Whereas 71 percent of those who have considered adoption
			 consider adopting children from foster care above other forms of
			 adoption;
		Whereas 45 percent of Americans believe that children
			 enter the foster care system because of juvenile delinquency, when in reality
			 the vast majority of children who have entered the foster care system were
			 victims of neglect, abandonment, or abuse;
		Whereas 46 percent of Americans believe that foster care
			 adoption is expensive, when in reality there is no substantial cost for
			 adopting from foster care and financial support is available to adoptive
			 parents after the adoption is finalized;
		Whereas both National Adoption Day and National Adoption
			 Month occur in the month of November;
		Whereas National Adoption Day is a collective national
			 effort to find permanent, loving families for children in the foster care
			 system;
		Whereas since the first National Adoption Day in 2000,
			 more than 35,000 children have joined forever families during National Adoption
			 Day;
		Whereas in 2010, adoptions were finalized for nearly 5,000
			 children through 400 National Adoption Day events in all 50 States, the
			 District of Columbia, and Puerto Rico; and
		Whereas the President traditionally issues an annual
			 proclamation to declare the month of November as National Adoption Month, and
			 National Adoption Day is on November 19, 2011: Now, therefore, be it
		
	
		That the Senate—
			(1)supports the
			 goals and ideals of National Adoption Day and National Adoption Month;
			(2)recognizes that
			 every child should have a permanent and loving family; and
			(3)encourages the
			 people of the United States to consider adoption during the month of November
			 and all throughout the year.
			
